MEMORANDUM OF DECISION.
Daniel Van Sickle appeals his conviction of operating a motor vehicle after suspension, 29 M.R.S.A. § 2184 (Supp. 1985-1986), and after revocation as an habitual offender, 29 M.R.S.A. § 2292 (Supp. 1985-1986), entered after a jury trial in the Superior Court (Kennebec County). Contrary to his first contention, it was not obvious error to allow the prosecutor to refer to the defendant as “a convicted thief” during argument, because the evidence showed that the defendant had been convicted for the theft offense of receiving stolen property, 17-A M.R.S.A. §§ 351, 359. See State v. Hinds, 485 A.2d 231, 237 (Me.1984). Nor was it obvious error to allow the defendant, at the prosecutor’s request, to stand next to a witness before the jury. The comparison was relevant and not unduly prejudicial. M.R.Evid. 403; see State v. Johnson 472 A.2d 1367, 1372 (Me.1984).
The entry is:
Judgment affirmed.
All concurring.